 AO 106 (Rev. 04/10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COURT
                                                                        for the
                                                          Eastern District of Tennessee                            JMVO5 Z0:1.1
                                                                                                           ClerK
                                                                                                            . '' ~
                                                                                                                 ·: 1·· :;;_
                                                                                                                        - U1';r·,.-:r. Court
                  In the Matter of the Search of                          )                             Eastern o-,~•,-1~_         ·r
                                                                                                                    '•J. · ' ·' 0 1 · ennessee
          (Briefly describe the property to be searched                   )
           or identify the person by name and address)                    )         Case No. 3:20-MJ-m            i t k.noxvllie
A NAVY MOTOROLA CELLULAR PHONE WITH BLACK BACK, MODEL: XT1929-4, THAT     )
IS CURRENTLY STORED AT THE KNOXVILLE FEDERAL BUREAU OF INVESTIGATION,
1501 DOWELL SPRINGS BLVD., KNOXVILLE, TENNESSEE 37909, AS FURTHER         )
DESCRIBED IN ATTACHMENT A, WHICH IS ATTACHED HERETO AND FULLY             )
INCORPORATED HEREIN.


                                              APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the govermnent, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and f;ive its location):
  A NAVY MOTOROLA CELLU[AR PHONE Wl1H BLACK BACK, MODEL: XT1929-4, THAT IS CURRENTLY STORED AT THE KNOXVILLE FEDERAL
  BUREAU OF INVESTIGATION, 1501 DOWELL SPRINGS BLVD., KNOXVILLE, TENNESSEE 37909, AS FURTHER DESCRIBED IN ATTACHMENT A,
  WHICH IS ATTACHED HERETO AND FULLY INCORPORATED HEREIN.
 located in the              Eastern               District of             Tennessee             , there is now concealed (identify the
person or describe the property to be seized):
  PLEASE SEE ATTACHMENT B, WHICH IS ATTACHED HERETO AND FULLY INCORPORATED HEREIN.


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                    rf
                   evidence of a crime;
                    rf contraband, fruits of crime, or other items illegally possessed;
                    -ief prope1iy designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
                                                                                 Offense Description
                                                    Possession of child pornography



           The application is based on these facts:
         Please see the Affidavit of Special Agent Emily Ciaravino which is attached hereto and incorporated herein.

           i'lf   Continued on the attached sheet.
           0 Delayed notice of        days (give exact ending date if more than 30 days: - - - - - - ) is requested
             under 18 U.S.C. § 3103a, the basis ofwhich is set forth on the attached sheet.




                                                                                         Emily Ciaravino, FBI Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.

Date:      J   2- [ /   i { Q.. u   ?- -:.
                                                                                                  Judge's signature

City and state: Knoxville, Tennessee                                              H. Bruce Guyton, United States Magistrate Judge
                                                                                                Printed name and title

           Case 3:20-mj-02278-HBG Document 1 Filed 01/05/21 Page 1 of 5 PageID #: 1
                              ATTACHMENT A

               DESCRIPTION OF PROPERTY TO BE SEARCHED

   Property:    Navy Motorola Model# XT1929-4 with black back

   Location:    Knoxville Federal Bureau of Investigation
                1501 Dowell Springs Blvd., Knoxville, Tennessee 37909




                                       11



Case 3:20-mj-02278-HBG Document 1 Filed 01/05/21 Page 2 of 5 PageID #: 2
                                   12
Case 3:20-mj-02278-HBG Document 1 Filed 01/05/21 Page 3 of 5 PageID #: 3
                                   13
Case 3:20-mj-02278-HBG Document 1 Filed 01/05/21 Page 4 of 5 PageID #: 4
                                      ATTACHMENT B
                                 Particular Things to be seized

       1.      Child pornography in any form.

       2.     Any and all notes, documents, records, or correspondence pertaining to child
pornography as defined under Title 18, United States Code, Section 2256(8).

      3.      Any and all correspondence identifying persons transmitting, through interstate
commerce including the United States mail or computers, any visual depictions of minors
engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section 2256(2).

       4.      Any and all diaries, notebooks, notes, and any other records reflecting personal
contact and any other activities with minors visually depicted while engaged in sexually explicit
conduct, as defined in Title 18; United States Code, Section 2256(2).




                                                14
  Case 3:20-mj-02278-HBG Document 1 Filed 01/05/21 Page 5 of 5 PageID #: 5
